In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-21-00217-CV

BRIAN NORTHCUTT, M.D., Appellant              §    On Appeal from the 90th District Court

                                              §    of Young County (34179)
V.
                                              §    January 6, 2022
RONNIE C. STEPHENS AND RICKY
STEPHENS, Appellees                           §    Memorandum Opinion by Justice Wallach


                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the order of the trial court is

reversed and the case is remanded to the trial court for further proceedings consistent

with this opinion.

       It is further ordered that Appellees Ronnie C. Stephens and Ricky Stephens

shall pay all of the costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Mike Wallach___________________
   Justice Mike Wallach